Case 1:19-cv-03539-PKC Document 117 Filed 11/13/20 Page 1 of 27




                 UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF NEW YORK

OUSMANE BAH,
    Plaintiff

           v.                           Docket No. 1:19-cv-03539-PKC

APPLE INC.,
SECURITY INDUSTRY
SPECIALISTS, INC.,
JOHN WOODRUFF, individually and as
an employee of SECURITY INDUSTRY
SPECIALISTS, INC.,
DETECTIVE JOHN REINHOLD, individually and as
a detective for the NEW YORK POLICE DEPARTMENT,
JOHN DOES 1-3, unidentified officers of the
NEW YORK POLICE DEPARTMENT, and
CITY OF NEW YORK, by and through
THE NEW YORK POLICE DEPARTMENT,
       Defendants.


 PLAINTIFF’S OMNIBUS OPPOSITION TO DEFENDANTS’ MOTION TO
             DISMISS SECOND AMENDED COMPLAINT

                                  Subhan Tariq, Esq.
                                  Attorney I.D.# ST9597
                                  The Tariq Law Firm, PLLC
                                  Attorney for Plaintiff
                                  34-18 Northern Blvd – Suite 2-25
                                  Long Island City, NY 11101
                                  Telephone: (718) 674-1245
                                  Email: subhan@tariqlaw.com

                                  Daniel Malis, Esq., Pro Hac Vice
                                  BBO # 315770
                                  MALIS|LAW
                                  Attorney for Plaintiff
                                  30 2nd Street
                                  Cambridge, MA 02141
                                  Telephone: (617) 491-1099
                                  Email: daniel.malis@malislaw.com




                                                                       i
            Case 1:19-cv-03539-PKC Document 117 Filed 11/13/20 Page 2 of 27




                                                    TABLE OF CONTENTS
Procedural History ....................................................................................................................... 1
Statement of Facts ......................................................................................................................... 2
   1.     There Was No Formal Video “Retention Period” at Apple. ....................................... 5
   2. Apple Still Possessed Video from the Boston Store Taken on the Date of the
   Boston Theft After the Alleged “Retention Period” Had Lapsed. ..................................... 5
Argument ..................................................................................................................................... 10
   I. Allegations of Malice or Recklessness in a Complaint are Sufficient to Defeat a
   Motion to Dismiss Based Upon Qualified Law Enforcement Privilege.......................... 10
   II.    Plaintiff has Adequately Pled a Plausible Basis for His Claims of Slander and
   Libel, as well as Malicious Prosecution ............................................................................... 12
      A.    Plaintiff’s Prima Facie Claim of False Accusation is Undisputed ..................... 12
   III. The Facts Alleged by Plaintiff Far Exceed the Pleading Standard and State
   Detailed and Plausible Claims of Malice through Reckless Disregard for the Truth of
   Seventeen Different Criminal Charges Levied Against the Plaintiff, Including
   Specifically Those in New York ............................................................................................ 15
      A.     The Defendants Cannot Obtain Dismissal Through Naked Claims of Good
      Faith, or Denial of Malice or Recklessness....................................................................... 15
      B. The Allegations in Plaintiff’s Second Amended Complaint Provide Substantial
      Evidence Defendants Were Reckless in Seeking Prosecution of Bah Based Upon
      Inadequate and Unreliable Identification ........................................................................ 16
        1. The Defendants’ Identification of the Thief as Bah Required Them to Ignore
        or Reject Contradictory Evidence .................................................................................. 17
        2. The Defendants’ Failure to Produce Exculpatory Video Is Evidence of Bad
        Faith ................................................................................................................................... 18
        3. Woodruff’s Claim that Bah Was “Known to Us” as a Thief Was Defamatory
        and Requires an Inference That He Entertained Serious Doubts Regarding the
        Identification .................................................................................................................... 19
      C.     Defendants’ Continued Pursuit of the Plaintiff and Misrepresentations
      Despite Their Knowledge of His Innocence Is Evidence of Recklessness and Malice
             21
      D.     Defendants Seek to Pre-Try this Case and Blame Plaintiff for Being the Victim
      of Repeated False Accusations .......................................................................................... 22
Conclusion ................................................................................................................................... 23




                                                                                                                                                  ii
            Case 1:19-cv-03539-PKC Document 117 Filed 11/13/20 Page 3 of 27




                                                  TABLE OF AUTHORITIES
Cases
Benedict P. Morelli & Assoc., P.C. v. Cabot, 11 Misc. 3d 1065[A], 816 N.Y.S.2d 693, 2006 NY
  Slip Op 50390[U] (Sup Ct, NY County 2006) ...................................................................... 11
Boyd v. Nationwide Mutual Ins. Co., 208 F.3d 406 (2d Cir. 2000) ...................................... 12, 22
Chaiken v. VV Publ. Corp., 907 F Supp 689 (SDNY 1995) ....................................................... 16
Chapadeau v. Utica Observer-Dispatch, Inc., 38 N.Y.2d 196, 379 N.Y.S.2d 61, 341 N.E.2d 569
  (1975) ......................................................................................................................................... 16
Commonwealth v. Warren, 475 Mass. 530 (2016)....................................................................... 23
Dalbec v. Gentleman's Companion, Inc., 828 F.2d 921 (2d Cir. 1987) ...................................... 16
Desmond v. News & Observer Publ’g Co., 846 SE2d 647 (NC 2020) ........................................ 16
Dickert v. Massa, 2007 NY Misc. LEXIS 9112, 2007 WL 3128234, 2007 NY Slip Op
  33367(U) (Sup Ct, NY County 2007) ......................................................................... 11, 12, 13
Kamchi v. Weissman, 125 AD3d 142, 1 NYS3d 169 (2d Dept 2014) ....................................... 11
Kotowski v. Hadley, 38 AD3d 499, 833 NYS2d 103 (2007) ....................................................... 11
Liberman v. Gelstein, 80 NY2d 429 (1992) ................................................................................. 13
Luper v. Black Dispatch Publishing Co., 1983 OK Civ. App 54 ................................................ 16
Milkovich v. Lorain Journal Co., 497 U.S. 1, 110 S. Ct. 2695, 111 L. Ed. 2d 1 (1990) .............. 20
People v. Gray, 278 A.2d 151 (Appellate Division, 2000) .......................................................... 8
People v. Horton, 413 Ill Dec 497, 78 NE3d 489, 2017 IL App (1st) 142019, (2017) .............. 23
Recant v. New York Presbyt, Hosp., 25 Misc. 3d 1219[A], 901 N.Y.S.2d 910, 2009 NY Slip
  Op 52195[U], (Sup Ct, NY County 2009) ............................................................................. 11
Redd v. City of Oklahoma, 2013 US Dist. Ct Lexis 181258.......................................................... 8
Santana v. Artus, 2009 US Dist. LEXIS 126828 (SDNY 2009) ................................................... 8
Shaw v. Club Mgrs. Assn. of Am., Inc., 84 AD3d 928, 923 NYS2d 127 (2011) ....................... 11
Sokol v. Leader, 74 AD3d 1180, 904 NYS2d 153 (2010) ............................................................ 11
Stega v. NY Downtown Hosp., 2014 NY Slip Op 32409[U] (Sup Ct, NY County 2014) 11, 12,
  20
Stern v. Leucadia Nat'l Corp., 844 F.2d 997 (2d Cir. 1988) ....................................................... 12
Tax Club, Inc. v. Precision Corp. Servs., 2011 NY Slip Op 32852(U) (Sup. Ct.) ..................... 11
Ward v. Klein, 10 Misc. 3d 648, 809 N.Y.S.2d 828 (Sup Ct, NY County 2005) ..................... 11
Rules
Rule 12(b)(6) .................................................................................................. 10, 11, 15, 18, 22, 23




                                                                                                                                                  iii
       Case 1:19-cv-03539-PKC Document 117 Filed 11/13/20 Page 4 of 27




                                    Procedural History

       Plaintiff filed his initial Complaint in this matter on April 22, 2019, alleging injury

from Defendants’ false claims that he was a felon in multiple states and had committed

thefts at 17 Apple locations. [Docket Entry 1.] In response, Defendants filed their first

Motion to Dismiss on July 31, 2019. [DE 33 to 38.] Defendants claimed that any such

assertions, even when objectively false, were subject to a qualified “law enforcement”

privilege and denied that this Court had jurisdiction over Plaintiffs’ defamation and

malicious prosecution claims.

       This Court denied Defendants’ Motion on February 10, 2020 as to the New York

claims, finding that the Complaint’s detailed allegations were sufficient to raise an issue

of whether the claimed privilege was vitiated by malice or reckless disregard for the truth

regarding the false allegation of theft in New York. [See DE 49.] The Court dismissed

the claims arising in other states based upon lack of personal jurisdiction. However, in

the initial Scheduling Conference, this Court directed that the events in other jurisdictions

both before and after the alleged New York events were relevant and probative regarding

the Defendants’ malice or reckless disregard for the truth or falsity of their multiple

claims over 14 months that the Plaintiff was a thief. [See DE 61.]

       As a result of documents produced in discovery and following this Court’s grant

of leave to amend this matter, Plaintiff filed his Second Amended Complaint on August

27, 2020, adding Detective John Reinhold, the New York Police Department, and the City

of New York as parties. [See DE 85.] This Court granted leave to file a Second Motion to

Dismiss. [See DE 94 and 96.]


                                                                                            1
       Case 1:19-cv-03539-PKC Document 117 Filed 11/13/20 Page 5 of 27




       Defendants filed their Motion to Dismiss the Second Amended Complaint on

October 13, 2020. [See DE 109 to 114.] Plaintiff opposes this Motion. Plaintiff asserts that

the detailed Second Amended Complaint, and the favorable inferences drawn therefrom,

establish that the Defendants’ repeated claims that the Plaintiff committed thefts were

based upon objectively unreliable evidence, warranting denial of the Defendants’

Motion.

                                    Statement of Facts

       In March 2018, Plaintiff Ousmane Bah was a 17-year-old Black high school student

residing in Bronx, NY. He had no criminal record. On March 26, 2018, Bah received a

temporary New York State learner’s permit containing descriptive details (e.g., height 5’

7” and brown eyes) but no photograph.           Most importantly, the document stated

conspicuously:      “THIS TEMPORARY DOCUMENT IS NOT VALID FOR

IDENTIFICATION PURPOSES.” [SAC ¶ 17.] Exhibit 1. The permit thereafter went

missing, but Bah was unconcerned as he had by then received his official laminated

permit. [SAC ¶ 18.]

       In April 2018, an individual claiming to be the Plaintiff was detained and arrested

at an Apple store in Connecticut in response to an accusation by store employees that the

individual had stolen merchandise.       [SAC ¶ 22.]     Defendant Apple “verified” the

individual’s identification using what appeared to be the Plaintiff’s New York State

temporary learner’s permit. [SAC ¶ 23.] The permit, as noted above, stated on its face

not to use it for identification purposes, and described Bah as being 5’7” and 17 years old.




                                                                                          2
        Case 1:19-cv-03539-PKC Document 117 Filed 11/13/20 Page 6 of 27




The thief (later discovered to be Mamadou Barrie) was 6’1” and appeared significantly

older than 17. [SAC ¶ 25.]

        On May 24, 2018, this same individual was apprehended for shoplifting from an

Apple store in Paramus, New Jersey. The thief once again identified himself as Ousmane

Bah to the apprehending security guard, Steven Yhap of Defendant SIS. [SAC ¶ 32.] SIS

provided security services at Apple stores and acted as their agent during the

investigation and prosecution of the New Jersey, Connecticut, and New York thefts.1 SIS

also unreasonably used the unreliable and factually contradicted learner’s permit to

identify the thief as Bah, although, as noted above, the thief’s appearance was

significantly different than the person described in the permit. [SAC ¶ 31.] In obviously

erroneous reliance upon the permit, Yhap falsely identified the imposter as Bah to the

Paramus Police. Yhap further promised to provide the Paramus Police with the store’s

security video showing the theft. [SAC ¶ 34, 37.]

        On May 31, 2018, Apple and SIS employees reported to the Boston, Massachusetts

police that Boston's Apple store had suffered a theft. An Apple employee called the

Boston Police and advised them that the shoplifter was known to them from a prior theft,

and, in reliance upon SIS and Apple’s previous misidentifications, gave his name as

Ousmane Bah. [SAC ¶ 43, 44.]

        The sole sources of this identification, as mentioned above, were the unreliable ID

and SIS and Apple’s unreasonable reliance on the thief’s false word as to his identity in


1
        As noted below, although the parties have repeatedly claimed (at one point, under oath) that SIS
did not provide security services to the Staten Island, New York store and was not in any way involved
in investigating the New York theft, SIS agent John Woodruff, on behalf of Apple, provided the NYPD
with Bah’s name after learning of the investigation. See Woodruff email, Exhibit 2.

                                                                                                           3
         Case 1:19-cv-03539-PKC Document 117 Filed 11/13/20 Page 7 of 27




prior apprehensions, which the ID’s physical description specifically contradicted. SIS

employee John Beswick, on behalf of Apple, filed a police incident report falsely

identifying the Boston thief as Ousmane Bah. [SAC ¶ 49.] Beswick, like the SIS personnel

before him, also advised Boston Police that Apple and SIS would provide video of Bah

committing the theft. [SAC ¶ 53.]

         The real Ousmane Bah (the Plaintiff in this action) subsequently received a

summons from the Boston Municipal Court charging him with felony theft. He appeared

and was arraigned on charges in June 2018. His court-appointed counsel advised the

District Attorney in Boston that Bah was not the thief and had never been to Boston. [SAC

¶ 85.] Both the District Attorney and Bah’s court-appointed counsel sought copies of the

promised security video through, respectively, email request and court subpoena. [SAC

¶ 85.]

         However, on September 7, 2018, Apple employee Daniel Maxfield informed the

prosecutor that the “video retention for the date in question ha[d] passed” and the video

(which, again, showed a thief with no physical similarity to Bah) no longer existed. [SAC

¶ 86.] This spoliation was in breach of the Defendants’ legal duty to preserve evidence,

as well as SIS’ express promise and duty to do so. This video would have conclusively

proved that Bah did not commit any of the alleged thefts. [SAC ¶ 86.]

         Discovery concerning this issue has disclosed that the Apple employee’s

statements regarding the video’s deletion and Apple’s supposed “retention period” were

entirely false. The video was not past any “retention period,” as the Defendants do not

have a “retention policy.” Video from the date of the Boston theft was in fact retained by



                                                                                        4
         Case 1:19-cv-03539-PKC Document 117 Filed 11/13/20 Page 8 of 27




Apple, and video of the complained-of theft remained in Defendants’ possession. These

falsities are spelled out in the Second Amended Complaint and the Defendants’

responses to discovery and this Court’s Orders, and are described below:

    1.      There Was No Formal Video “Retention Period” at Apple.

         In response to a letter Motion to Compel supplementation regarding this policy,

which Apple and SIS had previously failed to produce, this Court ordered the Defendants

on September 21, 2020 to produce documents evidencing or relating to their “retention

period” for security videos. [DE 97.] In response, in October 2020, counsel for both

Defendants reported that there was no documented “retention period.”2 See counsel’s

letters, Exhibit 3.   Greg C.’s reference to a “retention period” was therefore at minimum

misleading and at worst an outright lie.

    2.      Apple Still Possessed Video from the Boston Store Taken on the Date of the
            Boston Theft After the Alleged “Retention Period” Had Lapsed.

         On November 15, 2018,3 Apple, without any background explanation, sent Boston

prosecutors a video from the date of the Boston theft. Although the video was produced

in response to the prosecutor’s request for the promised video showing the imposter

stealing from the Boston store, this produced video did not show the imposter, but one

of his accomplices. Apple, however, failed to note that discrepancy or explain that the

video showed a different person. [SAC ¶ 87.] Production of this video in response to

the Boston subpoena and prosecutor’s request was inherently misleading and confusing.




2
        It would be unreasonable to infer that large corporations like Apple and SIS had an “informal”
retention period that was not documented and would also go against industry custom.
3
        John Woodruff’s email to the NYPD was also on November 15, 2018.

                                                                                                         5
        Case 1:19-cv-03539-PKC Document 117 Filed 11/13/20 Page 9 of 27




        This, following a statement that video of the Boston theft had been routinely

discarded, should lead this Court to infer that Apple’s representations about video

evidence demonstrated a reckless indifference to truth about critical, and exculpatory,

evidence concerning crimes they had claimed Bah had committed, as follows:

        1.      Contrary to Greg C.’s representation, Apple had no set policy regarding a
                “retention period” for security videos;
        2.      SIS falsely represented to the Boston police that it would provide a copy
                of the Boston video, which it failed to do;
        3.      Instead of producing video of the complained-of theft to Boston
                prosecutors, it provided video of a different thief, without explaining that
                they were sending evidence of a different crime.


        Despite this lack of clarity and objective evidence that the New Jersey,

Connecticut, and Boston thieves were not Ousmane Bah, Apple and SIS’ reckless claims

continued as additional thefts by the imposter continued. On September 18, 2018, Apple

and SIS employees reported to respective police departments that Bah had committed

thefts at the Freehold and Cherry Hill Apple stores. [SAC ¶ 75, 77.] These thefts were

again committed by the imposter. [SAC ¶ 76, 78, 79.] Both Apple and SIS once again

promised these police departments that they would produce the Defendants’ security

video showing the thefts. [SAC ¶ 80.] However, as with Boston, an Apple representative

later advised these departments that the video had been deleted as past a purported

“retention period.”4 Again, as noted above, these statements were false, as neither Apple




4
       The late production of the Boston video calls these claims into question, as we only have the
Defendants’ word that they did not exist.


                                                                                                       6
        Case 1:19-cv-03539-PKC Document 117 Filed 11/13/20 Page 10 of 27




nor SIS have such a formal retention policy. The Defendants did not provide any imaging

or video of these thefts to the Boston, Freehold, or Cherry Hill police.

        On October 22, 2018, Apple employees reported to the New York Police

Department (“NYPD”) that the Apple store in Staten Island had suffered a theft. [SAC ¶

100.] At the time the theft was reported, Apple’s Store Manager told a patrol officer that

the individual was “known to” Apple’s Menlo Park, NJ store. Unlike the prior events,

this time Apple immediately produced a security video which, as noted, showed a

different individual than Ousmane Bah committing the thefts.5

        The NYPD, through Detective John Reinhold, issued a METRORCA6 alert on

November 8, 2018 with the felon’s image from the provided video. [SAC ¶ 102.]                         In

November 2018, Detective Reinhold submitted a facial recognition request to the NYPD’s

FIS Department using the photo of the Staten Island thief. [SAC ¶ 106.]                  The FIS search

responded with two possible names: Mamadou Barrie7 and Ousmane Bah. [SAC¶ 107.]

        On November 15, 2018, SIS employee John Woodruff, using the email address

provided by the METRORCA alert, emailed Detective Reinhold and advised him that the

Staten Island thief was “known to us [SIS and Apple]” as Ousmane Bah8, and further


5
         This Court should infer from this prompt production, after deletion or omission of several
previous videos, as evidence of the Defendants’ knowledge that their prior “neglect” constituted
spoliation of exculpatory evidence.

6       “ORCA,” upon information and belief, is an acronym for “Organized Retail Crime Association,”
a private business group which also encourages law enforcement participation and is intended to
network resources to locate and arrest shoplifters.

7
         Barrie had already been detained by the NYPD during a traffic stop for impersonating the
Plaintiff, and the FIS’ imaging was obtained from that arrest for impersonation.

8
          November 15, 2018 is the same day that Apple produced the purported video from the Boston
theft to the Boston ADA, Christopher Boutin.


                                                                                                       7
        Case 1:19-cv-03539-PKC Document 117 Filed 11/13/20 Page 11 of 27




claimed that Bah had “been hitting multiple Apple stores and was showing no sign of

stopping.” [SAC ¶ 103.] A copy of this email is attached to this Opposition as Exhibit “2” and

was attached to the Complaint. Woodruff failed to advise Reinhold that Bah had denied

these claims in Boston; that the identification was based upon an unreliable and

objectively suspect ID; or that Woodruff was uncertain regarding this identification.

Furthermore, Woodruff did not provide Reinhold with a copy of the permit used to

identify the thief as Ousmane Bah, which would have alerted Reinhold that the

identification was based only on a learner’s permit without a photograph stating that it

should not be used for identification purposes.

        Relying upon Woodruff’s false identification of the thief as Bah, Reinhold ignored

New York’s ambiguous and conflicting evidence of the thief’s identity.                             Reinhold

disregarded the NYPD’s facial recognition department’s alternate identification of the

thief depicted in Apple’s Staten Island store video as Mamadou Barrie, which had been

verified by a New York police officer during a traffic stop. Instead, relying upon

Woodruff’s authoritative statement, Reinhold instead sought an arrest warrant in the

name proffered by SIS, Ousmane Bah.9 [SAC ¶ 111, 113.]

        On November 29, 2018, multiple New York City police officers appeared at Bah’s

home at 4 AM to enforce Reinhold’s warrant and arrest Bah, humiliating him by

handcuffing him in front of his family. [SAC ¶ 118, 120.] Multiple NYPD officers put


9
         Reinhold and the arresting officers’ joint contribution to Plaintiff’s injury as a tortfeasor and
violator of Bah’s civil rights, initiated by Apple and SIS’ reckless misidentification of the Plaintiff, is not
an unforeseen supervening cause that would in some fashion absolve Apple and SIS for their injury of the
Plaintiff. See, e.g., Redd v. City of Oklahoma, 2013 US Dist. Ct Lexis 181258; People v. Gray, 278 A.2d 151-152
(Appellate Division, 2000); Santana v. Artus, 2009 US Dist. LEXIS 126828, at *72 (SDNY 2009). Nor does the
Paramus Police Department’s disregard for their own identification standards provide legal justification
for the Defendants’ reckless conduct.

                                                                                                             8
      Case 1:19-cv-03539-PKC Document 117 Filed 11/13/20 Page 12 of 27




Bah into a patrol car and brought him in cuffs to Detective Reinhold. The Officers took

Bah from his home in the Bronx all the way to Staten Island to meet Detective Reinhold

in person. Reinhold observed the obvious inconsistency between Bah’s appearance and

the photo of the Staten Island thief and released Bah. [SAC ¶ 126.]

      Defendant SIS is a sophisticated security company whose own website boasts of

its centralized “Global Security Operations Center” (GSOC), an internal information

clearinghouse and exchange. [SAC ¶ 137.] GSOC possessed records of all the alleged

Apple thefts, including pictures and physical descriptions of the thief, as well as copies

of the unreliable paper ID contradicting that description. Despite the availability of

centralized information, including that of Bah’s now documented false arrest in New

York, SIS continued to prosecute actions against the Plaintiff in New Jersey and Boston.

      As noted, four days later, the imposter struck again, this time in Holyoke, MA.

Even though the Defendants now likely possessed uncontroverted evidence that the

imposter was not, in fact, the Plaintiff, SIS once again advised the Holyoke police

department that the thief was Bah. [SAC ¶ 136.]

      On December 12, 2018, SIS loss prevention specialist Rakia Morgan appeared in

New Jersey State District Court in Cherry Hill, NJ to continue pressing criminal charges

from the thefts in Cherry Hill against Ousmane Bah despite SIS’s by now actual

knowledge that the charges were unreliable and false. [SAC ¶147.] However, when

Morgan appeared in court, yet another individual appeared in response to the summons.

This individual’s identity was verified by photo identification as a different Ousmane

Bah, this one a resident of Willingboro, NJ [SAC ¶ 148], and not the Cherry Hill thief.



                                                                                        9
         Case 1:19-cv-03539-PKC Document 117 Filed 11/13/20 Page 13 of 27




Rather than seeking a new warrant concerning Bah, the Cherry Hill police, without

objection from Morgan or SIS, dismissed the charges against Bah in Cherry Hill. [SAC

¶148.]

         Even after Morgan advised SIS and its GSOC that the Cherry Hill complaint

against Ousmane Bah was dismissed; and even after the New York case against Bah was

dismissed, SIS, on behalf of Apple, continued its efforts to prosecute the Plaintiff in New

Jersey and did not actively seek dismissal of these actions or make any effort to correct

their misidentifications. [SAC ¶ 151.]

         These false representations continued even after this litigation commenced – this

time, in sworn pleadings filed with this Court. In July 2019, only months after Woodruff’s

false accusation of the Plaintiff, SIS presented this Court with an affidavit from Thomas

Stevens, an SIS Vice President in charge of SIS’ retail theft loss prevention program. [DE

34-5.] Stevens swore that “SIS did not identify Ousmane Bah to law enforcement in New

York State,” and that SIS had not been involved in the investigation of the New York

thefts. Id. See Exhibit 4, attached. However, as documented by the email from Woodruff

to the New York Police Department which prompted Bah’s New York arrest, as noted

above, this assertion was unquestionably false. [SAC ¶ 103.]

                                    Argument
I.   Allegations of Malice or Recklessness in a Complaint are Sufficient to Defeat a
Motion to Dismiss Based Upon Qualified Law Enforcement Privilege

         Similar to Rule 12(b)(6), under New York law, “[s]ince . . . . the burden does not

shift to the nonmoving party on a motion made pursuant to CPLR 3211 (a) (7), a plaintiff

has no obligation to show evidentiary facts to support [his or her] allegations of malice


                                                                                        10
        Case 1:19-cv-03539-PKC Document 117 Filed 11/13/20 Page 14 of 27




on a motion to dismiss …” (Shaw v. Club Mgrs. Assn. of Am., Inc., 84 AD3d 928, 931, 923

NYS2d 127 (2011) [internal quotation marks omitted]; see Sokol v. Leader, 74 AD3d at

1182; Kotowski v. Hadley, 38 AD3d 499, 500-501, 833 NYS2d 103 (2007); see also Kamchi v.

Weissman, 125 AD3d 142, 159 (2d Dept 2014)).10 To the contrary, a Motion to Dismiss a

defamation action based upon an assertion of privilege must be denied so long as the

Plaintiff alleges malice or reckless disregard for the truth by the alleged defamer. Stega

v. NY Downtown Hosp., 2014 NY Slip Op 32409[U], *18-20 (Sup Ct, NY County 2014).

        The Stega Court observed, “[O]n a motion to dismiss a plaintiff is not obligated to

show evidentiary facts to support her allegations of malice11 … ‘[a] claim of qualified

privilege is an affirmative defense to be raised in defendants’ answer and ‘does not lend

itself to a preanswer motion to dismiss pursuant to CPLR 3211 (a).’” Id. at *18-20 (emphasis

added) and cases cited therein. ... “[T]he question of qualified privilege is premature on

a motion to dismiss.” Id., citing See Tax Club, Inc. v. Precision Corp. Servs.12 The Court

continued:

         [T]he recognized procedure is to plead the privilege as an affirmative
         defense and thereafter move for summary judgment on that defense,

10      The federal standard under Rule 12(b)(6) is no different than in New York.

11
        Omitted citations: Pezhman v. City of New York, 29 AD3d 164, 169, 812 N.Y.S.2d 14 (1st
Dept 2006) (internal citations omitted); see Weiss v. Lowenberg, 95 AD3d 405, 406, 944 N.Y.S.2d 27
(1st Dept 2012); Shaw v. Club Mgrs. Assn. of Am., Inc., 84 AD3d 928, 930-931, 923 N.Y.S.2d 127 (2d
Dept 2011); Sokol v. Leader, 74 AD3d 1180, 1182, 904 N.Y.S.2d 153 (2d Dept 2010); Kotowski v.
Hadley, 38 AD3d 499, 500, 833 N.Y.S.2d 103 (2d Dept 2007).

12      Omitted citations: See Tax Club, Inc. v. Precision Corp. Servs., 2011 NY Misc. LEXIS 5171, *27, 2011
WL 5295039, [**20] 2011 NY Slip Op 32852(U) (Sup Ct, NY County 2011); Recant v. New York Presbyt,
Hosp., 25 Misc. 3d 1219[A], 901 N.Y.S.2d 910, 2009 NY Slip Op 52195[U], *5 (Sup Ct, NY County
2009); Dickert v. Massa, 2007 NY Misc. LEXIS 9112, *9, 2007 WL 3128234, 2007 NY Slip Op 33367(U) (Sup
Ct, NY County 2007); Benedict P. Morelli & Assoc., P.C. v. Cabot, 11 Misc. 3d 1065[A], 816 N.Y.S.2d 693,
2006 NY Slip Op 50390[U], *2 (Sup Ct, NY County 2006); see also Ward v. Klein, 10 Misc. 3d 648, 651-52, 809
N.Y.S.2d 828 (Sup Ct, NY County 2005) (applying same to affirmative defense of truth).


                                                                                                         11
       Case 1:19-cv-03539-PKC Document 117 Filed 11/13/20 Page 15 of 27




        supporting the motion with competent evidence. The rationale for this
        rule is that a defendant raising this defense should not be permitted to
        “short-circuit that procedure” and improperly place the burden on
        plaintiff of anticipating their affirmative defense prior to joinder of
        issue. Stega, supra at 20, internal citations omitted.

       The standard of review concerning dismissal of defamation cases is identical is in

this circuit. As the Second Circuit Court of Appeals noted in Boyd v. Nationwide Mutual

Ins. Co., 208 F.3d 406 (2d Cir. 2000), “Rule 9(b) of the Federal Rules of Civil Procedure

only requires a plaintiff to generally aver malice as to a defendant's state of mind. See

Stern v. Leucadia Nat'l Corp., 844 F.2d 997, 1004 (2d Cir. 1988)” (emphasis added).


II.    Plaintiff has Adequately Pled a Plausible Basis for His Claims of Slander and
Libel, as well as Malicious Prosecution

A.     Plaintiff’s Prima Facie Claim of False Accusation is Undisputed

       Plaintiff’s Complaint, on its face, satisfies the pleading requirements under New

York law. The Complaint repeatedly claims that the Defendants acted with malice, or

reckless disregard for the truth or falsity of their allegations, in the New York theft and

subsequent wrongful arrest, which would vitiate the claimed qualified privilege both for

their otherwise defamatory acts and wrongful prosecution of the Plaintiff. At this (still)

early stage in proceedings, this Court should not indulge the Defendants in their second

attempt to “short-circuit procedure” and require the Plaintiff to prove his case in his

initial pleading. See Dickert, 2007 NY Misc LEXIS 9112, at 9, quoting Garcia, 17 AD3d at

201, quoting Demas, 291 AD2d at 662.

       It is undisputed that the Defendants falsely claimed that the Plaintiff committed

theft in Staten Island in 2018, and in 16 other instances in four other states over a 14-


                                                                                        12
       Case 1:19-cv-03539-PKC Document 117 Filed 11/13/20 Page 16 of 27




month period from April 2018 through August 2019. Such claims, both verbal and in

print, are defamation per se, and would, absent the affirmative defenses pleaded by the

Defendants, warrant the denial of Defendants’ motion, even absent specific proof of

damages. Liberman v. Gelstein, 80 NY2d 429, 435 (1992).

       In the Second Amended Complaint, as with the prior versions of his Complaint,

Plaintiff affirmatively, emphatically, and repeatedly alleged that the Defendants’ actions

were done with actual malice or were so reckless as to be tantamount to malice. See

Dickert, 2007 NY Misc LEXIS 9112, at 9, quoting Garcia, 17 AD3d at 201, quoting Demas, 291

AD2d at 662. [SAC ¶ 24, 28, 36, 40, 51, 56, 76, 84, 91, 93, 99, 104, 117, 133, 136, 137, 141,

147, 149, 151, 171, 173.] Under the law established in this Circuit and in New York

concerning these torts, the Plaintiff has satisfied the requisite pleading standard simply

by alleging malice or such recklessness, and the Motion should therefore be denied on its

face. See Sierra, supra.

       Plaintiff has also stated a facially valid claim for malicious prosecution.

Woodruff’s active influencing of Reinhold’s investigation and false confirmation as a

thief, as alleged above, tipped the investigative balance between the falsely charged

“Ousmane Bah” and the actual thief. As the Court noted in Lipski v. County of Nassau, 32

A.3d 997(2006), in order for a civilian defendant to be considered to have initiated the

criminal proceeding, “it must be shown that defendant played an active role in the

prosecution, such as giving advice and encouragement or importuning the authorities to

act.“ Lipski, supra at and cases cited.   “This could include providing authorities with

evidence they know to be false or which unduly influenced authorities, particularly



                                                                                          13
       Case 1:19-cv-03539-PKC Document 117 Filed 11/13/20 Page 17 of 27




when the state actor does not subsequently exercise independent judgment.” Anilao v.

Spota, 340 F Supp 3d 224, 254 (EDNY 2018), citing Palmer v. Monroe Cty. Deputy Sheriff, No.

00-CV-6370, 2004 U.S. Dist. LEXIS 8023, 2004 WL 941784 at *8 (W.D.N.Y. Apr. 29, 2004)

(emphasis added). Reinhold’s discarding of the conflicting evidence of the thief’s identity

from New York’s FIS system demonstrates the lack of “independent judgment” which

should lead this Court to allow this case to proceed through discovering.

       Further, even if Woodruff’s simple “aiming” of Reinhold at the Plaintiff were an

insufficient basis for inspiring Reinhold’s action, his emphasis on the thief “hitting

multiple Apple stores with no sign of stopping” should be sufficient to show SIS and

Apple’s “active role” in seeking Bah’s arrest. Similarly, Woodruff’s failure to alert the

NYPD that the identification was based on a facially unreliable ID card constitutes the

kind of “withholding of evidence” justifying a malicious prosecution claim. See Boose v.

Rochester, 71 A.2d 59, 69 (1979); Viza v. Greece, 94 A.2d 965, 966 (1983).

       This Court should also infer that the Defendants exercised more influence on the

NYPD than just a single email from the NYPD’s extreme tactics of sending three

uniformed officers to his home at 4 am. At time of filing, Plaintiff’s information has been

limited to publicly available facts and Apple and Bah’s internal documentation, and we

have no sworn testimony or interrogatory answers about contacts between the NYPD

and the Defendants’ agents which may not exist in document form, such as telephone

calls. Drawing favorable inferences to the Plaintiff, this Court should allow this matter

to proceed to determine what else may have prompted a seasoned New York detective




                                                                                        14
        Case 1:19-cv-03539-PKC Document 117 Filed 11/13/20 Page 18 of 27




to mobilize the kind of force ordinarily deployed to apprehend a murder suspect to arrest

a teenage shoplifter.

III.  The Facts Alleged by Plaintiff Far Exceed the Pleading Standard and State
Detailed and Plausible Claims of Malice through Reckless Disregard for the Truth of
Seventeen Different Criminal Charges Levied Against the Plaintiff, Including
Specifically Those in New York


   A.        The Defendants Cannot Obtain Dismissal Through Naked Claims of Good
             Faith, or Denial of Malice or Recklessness

        Defendants counter that the Plaintiff must provide enough facts in their

allegations to satisfy this Court that their claim of recklessness or malice is “plausible.”

As noted above, this argument is unsupported in law, given that privilege is an

affirmative defense. Ironically, the Defendants would reverse the standard of Rule

12(b)(6), and while simultaneously demanding that the Plaintiff prove malice or reckless

disregard through specific facts, and would ask the Court to take on faith their implicit

claim that their own actions were taken in good faith, as required by the qualified

privilege.

        However, Defendants’ absence of malice cannot be inferred either from the

circumstances or from their self-interested claims that they did not act maliciously but in

good faith. As the United States Supreme Court has noted:

        The defendant in a defamation action … cannot, however, automatically
        insure a favorable verdict by testifying that he published with a belief that
        the statements were true. The finder of fact must determine whether the
        publication was indeed made in good faith. … recklessness may be found
        where there are obvious reasons to doubt the veracity of the informant or
        the accuracy of his reports. St. Amant v. Thompson, 390 US 727, 732 (1968)
        (emphasis added).




                                                                                         15
        Case 1:19-cv-03539-PKC Document 117 Filed 11/13/20 Page 19 of 27




        A defaming party may not avoid liability when it chooses to remain in ignorance

through “purposeful avoidance” of contradictory facts. Desmond v. News & Observer

Publ’g Co., 846 SE2d 647, 661-662 (NC 2020), citing St. Amant, supra at 733 (1968). See also

Luper v. Black Dispatch Publishing Co., 1983 OK Civ. App 54 (claim of privilege outweighed

by objective evidence of reckless disregard in reliance on a biased source). A suing party

may vitiate privilege when a false comment was reported in a “grossly irresponsible

manner without due consideration for the standards of information gathering and

dissemination ordinarily followed by responsible parties.” Chaiken v. VV Publ. Corp., 907

F Supp 689, 696 (SDNY 1995), citing Chapadeau v. Utica Observer-Dispatch, Inc., 38 N.Y.2d

196, 199 379 N.Y.S.2d 61, 341 N.E.2d 569 (1975).

        A wide variety of factors may be used to determine if a false statement was

presented without appropriate inquiry.              “[T]hese factors may include: whether sound

[journalistic]13 practices were followed in preparing the defamatory article. . . whether

normal procedures were followed. . . whether there was any reason to doubt the accuracy

of the source relied upon so as to produce a duty to make further inquiry to verify the

information. . . and whether the truth was easily accessible. . .” Chaiken v. VV Publ. Corp.,

supra, citing Dalbec v. Gentleman's Companion, Inc., 828 F.2d 921, 924-25 (2d Cir. 1987).

B.    The Allegations in Plaintiff’s Second Amended Complaint Provide Substantial
Evidence Defendants Were Reckless in Seeking Prosecution of Bah Based Upon
Inadequate and Unreliable Identification




13      In this case, read “investigative” for “journalistic.” The New York Times v. Sullivan standard is
used identically both for journalists defaming public figures and in the qualified law enforcement
privilege.

                                                                                                            16
       Case 1:19-cv-03539-PKC Document 117 Filed 11/13/20 Page 20 of 27




1.     The Defendants’ Identification of the Thief as Bah Required Them to Ignore or
Reject Contradictory Evidence

       The Plaintiff’s Complaint is far from conclusory and demonstrates the repeated

false accusations of Bah in the presence of significant contradictory evidence. As noted,

the Defendants relied upon a stolen ID without a photograph, which on its face stated

not to use it for identification purposes. That warning, and the dramatic inconsistency

between the ID’s description and the imposter, was an “obvious reason to doubt the

veracity of the informant” (here, Mamadou Barrie). Indeed, a 6” difference in height

between documented identification and an observed criminal’s height has been

considered a basis for a jury’s finding of reasonable doubt, and such questions are

generally submitted to a jury’s deliberation rather than dealt with summarily before trial.

See People v. Mills, 20 AD3d 779, 781 (NY, 3d Dept 2005); State v. Spinale, 156 N.H. 456

(2007); People v. Byas, 117 Ill. App.3d 979, 985-986 (1983).

       Indeed, the US Supreme Court has specifically commented on the factors a Court

will use to assess the accuracy of a physical identification. “The factors to be considered

in evaluating the likelihood of misidentification include the opportunity of the witness to

view the criminal at the time of the crime, the witness’ degree of attention, the accuracy

of the witness’ prior description of the criminal, the level of certainty demonstrated by

the witness at the confrontation, and the length of time between the crime and the

confrontation.” Neil v Biggers, 409 US 188, 199-200 (1972).    Unlike other cases where

witnesses have had scant opportunity to evaluate the distinction between documented

evidence of appearance and a witness’ actual dimensions during the commission of an

offense, in New Jersey SIS had the perpetrator in custody for a significant interval

                                                                                        17
       Case 1:19-cv-03539-PKC Document 117 Filed 11/13/20 Page 21 of 27




immediately after the theft in a controlled setting with full opportunity to assess and

document his dimensions. Yhap’s report specifically listed the perpetrator as being 6’1”

in height when the only documented measurement in their possession, the learner’s

permit, listed his height as 5’7”, which means SIS (likely, the detaining agent Yhap)

actually took the time to objectively assess his height.

       Combined with Barrie’s obvious motive in dodging criminal responsibility, the

Defendants’ choice to disregard the ID’s limitations and contradictory evidence

regarding the bearer’s appearance rendered SIS and Apple’s identification of the thief as

Bah inherently and objectively unreliable, and therefore an act which would or should

have caused SIS and Apple to entertain serious doubts that it was correct. No reasonable

investigator would simply rely on a thief’s word of his identity, especially in an era of

rampant identity theft, and especially when the thief initially lied when arrested

(unsurprising in a thief caught red-handed). Given that all of the Defendants’ subsequent

misidentifications of the thief as Bah stem from this essential, evident “error,” all of the

subsequent prosecutions, including specifically Woodruff’s identification of the thief in

Staten Island at bar here, stem from this single reckless act, repeated 15 times thereafter.

Dismissal in this context before discovery is fully fleshed out, and the actors’ state of mind

established through testimony a jury can weigh, is not countenanced under Rule 12(b)(6).


2.     The Defendants’ Failure to Produce Exculpatory Video Is Evidence of Bad Faith

       The Complaint’s allegations of the many broken promises and false statements

made by Defendants during their pursuit of Bah to police, courts, and even this Court in

the course of this litigation, call both Defendants’ motives and their relationship with the

                                                                                           18
        Case 1:19-cv-03539-PKC Document 117 Filed 11/13/20 Page 22 of 27




truth into substantial question. This Court should infer from these misleading statements

that Apple and SIS were conscious of their error at an early stage and were aware that

they had deliberately ignored conflicting facts about the imposter’s identification. See

Chapadeau, supra.

        Destruction, concealment, or simply negligent failure to preserve material

evidence leads to the inference that the evidence, if produced, would work against the

possessor’s interests.14 Defendants’ failure to produce and lies regarding the video

evidence acquitting the “real” Ousmane Bah from their false claims should lead to that

negative inference. Similarly, Defendants’ failure to preserve and deletion of exculpatory

video which would have rebutted their identification of Bah in New Jersey, after

repeatedly promising that it would be preserved and provided, also calls Defendants’

motive and truthfulness into question.


3.    Woodruff’s Claim that Bah Was “Known to Us” as a Thief Was Defamatory and
Requires an Inference That He Entertained Serious Doubts Regarding the Identification

        Defendants’ Motions attempt to claim that their accusation in New York was not

false because John Woodruff’s15 identification was not outright, but simply of a man

“known to us” as Ousmane Bah. [DE 113 at 14.] The “slight hedging” of Woodruff’s



14       “A party has an obligation to preserve evidence when the party is on notice ‘that the evidence is
relevant to litigation or when a party should have known that the evidence may be relevant to future
litigation.” … “This is necessary to ‘protect[] the innocent litigant from the destruction of evidence by a
spoliator who would otherwise assert an “empty head, pure heart” defense.’” Orbit One, 271 F.R.D. at
438; see also Alexander Interactive, Inc. v Adorama, Inc., 2014 US Dist. LEXIS 84604, at *12-13 [(Castel, J., June
17, 2014]) (emphasis added).

15      Given that SIS has a contractual obligation to indemnify Apple concerning Plaintiff’s claims; that
SIS agents swore out warrants against Bah on Apple’s behalf; and that Woodruff contacted a New York
detective even while Woodruff was assigned only to New Jersey to secure prosecution of the New York

                                                                                                               19
        Case 1:19-cv-03539-PKC Document 117 Filed 11/13/20 Page 23 of 27




allegation does not make it any less defamatory or a statement of mere opinion. “[T]he

United States Supreme Court has cautioned against ‘an artificial dichotomy between

“opinion” and fact.’ Stega, supra at 20. “[T]he statement, ‘In my opinion Jones is a liar,’

can cause as much damage to reputation as the statement, ‘Jones is a liar.’’ Milkovich v.

Lorain Journal Co., 497 U.S. 1, 18-19, 110 S. Ct. 2695, 111 L. Ed. 2d 1 (1990). Woodruff’s

“known to us” is no different than “In my opinion, Ousmane Bah is a thief.”

         Ironically, this use of qualified language actually should lead this Court to infer

that Woodruff, SIS, and Apple harbored unexpressed “serious doubts” and still proceed

against the Plaintiff. This “hedged” language warrants further inquiry in discovery and

eventually the jury’s determination as to whether Woodruff’s attempted to create

distance regarding the identification because of such doubts, and to judge Woodruff’s

credibility in testifying about that intent.

        The remainder of the email to Detective Reinhold nevertheless showed

Woodruff’s desire that Bah be arrested for the Staten Island theft. Woodruff continued,

        “He has been hitting Apple stores for quite a few months now and doesn’t seem to
        be stopping… I can give you whatever I have on his cases and losses we have
        experienced if you have not already gotten it. Looks like he hits from Connecticut
        to South Jersey.”

        Notably, Woodruff never sent Detective Reinhold the temporary Learner’s Permit

relied upon by SIS or even advised Reinhold that this was the method by which the thief

was identified. The permit would have at least warned the New York Police Department

that SIS had used identity verification which on its face was unreliable and not to be



arrest, it is implausible to suggest that for purpose of prosecuting the subject shoplifting incidents, SIS
was not Apple’s agent.

                                                                                                              20
       Case 1:19-cv-03539-PKC Document 117 Filed 11/13/20 Page 24 of 27




depended upon. These doubts should also have been reinforced in SIS’ own investigative

materials, which revealed that its agents were aware of the height disparity between the

ID and the arrested thief.


C.     Defendants’ Continued Pursuit of the Plaintiff and Misrepresentations Despite
       Their Knowledge of His Innocence Is Evidence of Recklessness and Malice

       Defendants’ continued pursuit of the Plaintiff after the New York false arrest and

release further implicates their motives. SIS’ central depository of information in its

“Global Security Operations Center” (GSOC), provided SIS agents with actual or

constructive notice that Bah was not the imposter after New York. Subsequent to the

arrest, Defendants nevertheless accused Bah of a theft committed by an imposter in

Holyoke; sent SIS operatives to a court in New Jersey; subsequently withheld evidence

of Bah’s innocence from in Boston for three additional months; and sent SIS investigators

to Court to prosecute Bah for nine additional months. [SAC ¶ 155.] This refusal to

consider Bah’s innocence in other jurisdictions is relevant to the Defendants’ recklessness

in pursuit of Bah before, including the New York thefts.

       SIS Vice President Stevens’ false affidavit filed with this Court claiming that SIS

had not revealed Bah’s identity to New York police, specifically pled in the Second

Amended Complaint, should seal this Court’s decision.            Given the availability of

Woodruff’s identification of Bah in New York to Stevens through SIS’ GSOC, he cannot

protest innocent ignorance. As noted in the Boyd case, cited in Plaintiff’s first opposition

to dismissal,

       At this nascent stage of the litigation, plaintiff's allegation that
       [Defendant] failed to check its own records, which plaintiff told the

                                                                                         21
      Case 1:19-cv-03539-PKC Document 117 Filed 11/13/20 Page 25 of 27




      district court he wished to add to his complaint, permits a sufficient
      inference that [Defendant] abused its qualified privilege. Boyd, 208 F.3d
      406, 2000.
      As Apple’s security agent, SIS’ willingness to present this Court with false

information contradicted in its own record should lead this Court to infer that when it

comes to Mr. Bah, Defendants’ claim of “good faith” is suspect, warranting denial of the

subject Motion.


D.    Defendants Seek to Pre-Try this Case and Blame Plaintiff for Being the Victim
      of Repeated False Accusations

      The Defendants seek to have this Court essentially pre-try this case entirely on

matters extraneous to the Complaint at its procedural inception concerning the Plaintiff’s

relationship with the actual thief, Mamadou Barrie. Defendants’ argue that Plaintiff’s

suspicions concerning Barrie precludes his suit against them or demonstrates that his

claims are in “bad faith.” Rule 12(b)(6) precludes such contradictory facts extraneous to

a Complaint in an attempt to dispose of a case at its outset. For purposes of this Motion,

this Court should disregard these allegations.

      Defendants suggest that it is the affirmative duty of Mr. Bah, an illegally arrested

and detained Black 18-year-old Muslim immigrant taken from his home in handcuffs by

police at 4 AM, based upon false accusations from Apple and SIS in several states, to

ignore his feelings of distrust of both the police and the Defendants who falsely accused

him, and actively participate in an investigation of an acquaintance, with the expectation

that he himself would not be harmed in the process – all while Apple and SIS, behind the

scenes, were busy hiding or discarding evidence which would prove his innocence.




                                                                                       22
       Case 1:19-cv-03539-PKC Document 117 Filed 11/13/20 Page 26 of 27




       This position has no place in the real world, as appellate courts across this country

now acknowledge. “[I]n an environment where minorities have legitimate suspicion of

how they might be treated by police, they will be more likely to try to avoid police

contact.” People v. Horton, 413 Ill Dec 497, 512, 78 NE3d 489, 504, 2017 IL App (1st) 14

2019, ¶ 76 (2017); see Commonwealth v. Warren, 475 Mass. 530 (2016) (a Black man’s distrust

of arresting officers and decision to flee rather than be questioned did not constitute

evidence of guilt or probable cause for arrest). Apple and SIS’ continued malicious

prosecution against the Plaintiff – long after they were aware of his innocence – tends to

justify Mr. Bah’s distrust as well.

       In any event, such disputes of fact and inference are not proper grounds for

dismissal. The question of Plaintiff’s own reasonableness, to the extent it can even be

raised in this context, is one for the jury’s eventual determination.


                                       Conclusion


In conclusion, Plaintiff’s detailed Amended Complaint, with its repeated allegations of

reckless disregard of conflicting facts in Defendants’ own record which should, and likely

did, call their identification of Bah as a felon into serious doubt, has provided

substantiation for his claims of defamation and malicious prosecution in New York.

Defendants’ constant attempts to try this case in the pleadings and introduce extraneous

contradictory facts outside of the Complaint neither provide a substantive basis for

dismissal nor should be even considered in the context of a Motion filed under Rule

12(b)(6), and are simply a second attempt to harass the Plaintiff and bias this Court before

any evidence has been adduced. Defendants have failed to meet their burden of

                                                                                         23
      Case 1:19-cv-03539-PKC Document 117 Filed 11/13/20 Page 27 of 27




demonstrating Plaintiff’s claims have no legal basis, and their Motions to Dismiss should

be DENIED.



Dated: November 13, 2020                              Respectfully submitted,




             Subhan Tariq, Esq.                       Daniel Malis, Esq., Pro Hac Vice
             Attorney I.D.# ST9597                    BBO # 315770
             The Tariq Law Firm, PLLC                 MALIS|LAW
             Attorney for Plaintiff                   Attorney for Plaintiff
             34-18 Northern Blvd – Suite 2-25         30 2nd Street
             Long Island City, NY 11101               Cambridge, MA 02141
             Telephone: (718) 674-1245                (617) 491-1099
             Facsimile: (516) 453-0490                (617) 491-1022
             Email: subhan@tariqlaw.com               daniel.malis@malislaw.com




                                                                                         24
